Citation Nr: 1401741	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, had active service from November 1970 to November 1973.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Houston, Texas, Regional Office (RO).

The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In October 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain a medical nexus opinion to address the likely etiology of the Veteran's current hepatitis C and its relationship, if any, to active service.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the October 2013 Board Remand is included in the "Duties to Notify and Assist" section below.


FINDINGS OF FACT

1.  Immunizations by airgun injections are the only in-service risk factors for hepatitis C.

2.  Post-service risk factors include eight years of intravenous drug use.

3.  The Veteran's current hepatitis C is not related to active service.



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely October 2007 notice letter sent prior to the initial denial of the claim of service connection for hepatitis C fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

A June 2003 VA treatment record reflects a positive HCV AB.  A December 2003 VA treatment record conveys a diagnosis of hepatitis C.  Pursuant to the October 2013 Board Remand, a medical nexus opinion has addressed the likely etiology of the Veteran's current hepatitis C and its relationship, if any, to active service.  The medical nexus opinion is adequate as the VA medical examiner reviewed the Veteran's relevant medical history, including statements of the Veteran, made clinical observations, and provided an adequate rationale for the medical opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 
11 Vet. App. at 268.  The claim was readjudicated in a December 2013 supplemental statement of the case.  For these reasons, no further medical examination or medical opinion is needed.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

The Veteran's currently diagnosed hepatitis C is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VBA Fast Letter 04-13 (June 29, 2004) specifically addressed the relationship between immunization with jet injectors and hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation and Pension Service concluded that, while most hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes hepatitis C with air-guns injectors is "biologically plausible."  She cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission.

To support a finding that the Veteran contracted hepatitis C in service, it must be shown that he was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hepatitis C

The Veteran contends that service connection for hepatitis C is warranted as air injectors used to administer immunizations in service were the source of his later diagnosis of hepatitis C.

The only in-service risk factor for hepatitis C is the immunization series the Veteran received by airgun injectors.  Service treatment records show that the Veteran received immunizations in November 1970, December 1970, January 1971, April 1971, August 1973, and October 1973.  The Veteran is competent to report that those immunizations involved air gun injectors, and his statements in that regard are credible.  See Layno, 6 Vet. App. at 465.  This is the only risk factor for hepatitis C that is shown to have occurred during service.  The evidence also shows no symptoms, diagnosis, or treatment for hepatitis C in service, although such is not required to establish service connection.  

A June 2003 VA post-service treatment record reflects that the Veteran had a positive HCV AB.  In December 2003, the Veteran was first diagnosed with hepatitis C, some 30 years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until December 2003 is one factor, considered in addition to the other factors stated in this decision, including the Veteran's own histories presented during post-service treatment, which tend to weigh against a finding of either chronic hepatitis C symptoms in service or continuous symptoms of hepatitis C after service separation. 

Post-service risk factors include an approximately eight-year IV heroin use.  During a November 2006 substance abuse evaluation interview, the Veteran reported that he began using powdered cocaine at age 23 and crack cocaine at age 30.  At the time of the November 2006 interview, the Veteran noted that he used crack cocaine on a daily basis.  The Veteran also reported a history of using IV heroin, beginning at age 27 and last used it over 20 years prior to the November 2006 interview.

The Board finds that the weight of the evidence demonstrates no in-service injury or disease to cause hepatitis, and that the Veteran's hepatitis C is not related to the in-service event of immunizations via air injector.  In an October 2007 statement, the Veteran asserted that his currently diagnosed hepatitis C is related to active service because the immunization shots he received were administered with non-sterilized equipment.  While the Veteran is competent to report his observations that those immunizations were administered without the use of sterile equipment, the weight of the evidence is against any relationship between his hepatitis C and service.  

The evidence weighing against a finding of nexus to the in-service risk factor includes a November 2013 VA medical nexus opinion.  The VA examiner in November 201e acknowledged that air gun immunizations have been associated with hepatitis C, but ultimately opined that the Veteran's hepatitis C was not related to service.  The VA examiner reasoned that the Veteran's post-service risk factor of IV heroin use beginning at age 27 is the most likely mode of transmission of the Veteran's hepatitis C. 

In addition, the Board finds that the Veteran is not competent to identify the etiology of his hepatitis C.  In this case, there are multiple potential sources of infection in addition to the air gun injections, including the post-service cocaine and IV heroin use.  The etiology of hepatitis C is a complex medical question involving the measurement of particular antigens and antibodies.  See Fast Letter 98-110.  Hepatitis C is diagnosed based on specific serological testing (i.e., blood testing that looks for antibodies against the hepatitis C virus or genetic material or genotype testing) rather than symptoms observable by a lay person.  Thus, while the Veteran is competent to relate hepatitis C symptomatology, which usually has an incubation period following exposure to the virus, he is not competent to opine as to a link between the current hepatitis C and active service, including the exposure by airgun injectors, because such an opinion requires specific medical knowledge and training. 

The weight of the competent evidence demonstrates no relationship between the Veteran's current hepatitis C and his military service.  The only nexus opinion on file, in November 2013, weighs against the claim.  The November 2013 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was apprised of the pertinent evidence, both the in-service and post-service risk factors, reviewed the claims file, and fully articulated the opinion, stating the most likely etiology of the Veteran's hepatitis C. 

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for 

hepatitis C, and outweighs the Veteran's contentions regarding hepatitis C being due to in-service air gun immunizations.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER


Service connection for hepatitis C is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


